Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed February 8, 2022 has been entered.  Claims 1, 2, 6, 8, 9, 11, 13-16, 19, 21-23, 25, 28, and 30-43 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to incorporate the limitations of claim 13 and thus claim 13 no longer further limits the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 11, 13-16, 19, 21-23, 25, 28, 30-36, 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 6,106,540, hereinafter “White”) in view of Wang (US 6,648,024, hereinafter “Wang”) and DeLago (US 5,827,227, hereinafter “DeLago”).  Regarding claims 1, 13, 25, 30, 33, and 34, White discloses the invention substantially as claimed including a dilator (20) comprising a shaft having a distal end and a proximal end, the shaft having a first stiffness section (flexible distal section), a second stiffness section (transition section), and third stiffness section (stiff proximal section) having different stiffness values (col 3, ll 15-29; see annotated Fig 4 below).    
[AltContent: textbox (Distal End)][AltContent: textbox (Proximal End)][AltContent: textbox (2nd stiffness section/transition)][AltContent: textbox (3rd stiffness section)][AltContent: textbox (1st stiffness section)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    168
    419
    media_image1.png
    Greyscale

	
	A sheath (31) is over the dilator (20), where the dilator is configured to be advanced along a guide wire (32) positioned within said lumen (13) so as to gain access into a blood vessel of a patient (Fig 6B; col 4, ll 3-18), wherein the dilator is insertable into an opening and wherein advancement of the dilator and the sheath into the blood vessel gradually increases the size of the opening, such that the opening may accommodate a diameter of the sheath and subsequently inserted instruments (White discloses making an incision in a femoral artery using the Seldinger technique, inserting the guidewire, and subsequently inserting the dilator and sheath – col 3, ln 50 – col 4, ln 15.  It is obvious the dilator is fully capable of gradually 
	White teaches each stiffness section has a particular length, stiffness, and different blend of materials (first stiffness section comprises a relatively resilient flexible EVA copolymer 23, second stiffness section comprises a blend of an outer EVA copolymer 23 and an inner relatively stiff core 21 of high density polypropylene, and the third stiffness section comprises a different blend of less EVA copolymer formed by the thin outer layer 23 and more high density polypropylene formed by the core 21 – col 3, ll 15-30) thereby creating varying stiffness in the dilator becoming less rigid from the proximal to the distal end (col 3, ll 15-30).  A lumen (13) traverses the shaft from the proximal to the distal end (Fig 4; col 3, ll 5-7).  However, White fails to disclose the particular claimed material blends of the stiffness sections and that the stiffness sections are fused together.  In an alternate embodiment (Figs 1-2), White teaches the dilator (10) is fabricated from an elastomeric material with the cross-linking of the material increasing towards the distal end such that the stiffness sections are fused together to create varying stiffness of the dilator becoming less rigid from the proximal end to the distal end (col 3, ll 8-15).  Furthermore, Wang teaches a method of making variable stiffness tubes, including medical catheters (col 1, ll 16-23).  Wang teaches the tube may be formed of two materials (100, 101) fused together where the concentration of the first material gradually changes from near 100% at the beginning of the transition to nearly 0% at the end of the transition (Fig 11; col 8, ll 22-31).  A blending feature allows different polymer materials to form an intensely mixed, or confluent mixture and thus form a continuous tube with a fused transition section between a relatively flexible end and relatively stiff end (col 8, ln 58- col 9, ln 60).  Thus, the percent of the first material and the percent of the second material in the blend of each stiffness section may be optimized to create the desired stiffness sections.    
In re Aller, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  It is noted the claimed material blends are broad enough that each stiffness section contains the same percent range of each polymer.
Furthermore, White fails to disclose the claimed lengths of the stiffness sections.  However, White teaches the transition zone (or second stiffness section) is no more than half the length of the dilator or no more than a quarter of the length of the dilator (col 1, ll 42-45).  Furthermore, the dilator is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the first section was approximately 25-90 cm, the second section was approximately 1-70 cm, and the third section was approximately 1-70 cm, since it has been held that where the general conditions of a claim Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the length of each claimed stiffness section and modifying the combination to have the claimed stiffness section lengths would not have adversely affected the function of the dilator.   
	Furthermore, White fails to disclose a hub is located on the proximal end of the dilator shaft or the sheath includes a hemostatic valve.  DeLago discloses a similar device comprising a dilator shaft (12) configured to be advanced along a guide wire (11) and a sheath (13) disposed over the dilator (col 3, lines 50-56; Fig 1), wherein the dilator (12) comprised a hub located on the proximal end thereof and the sheath (13) comprises a hemostatic valve (15) (Fig 1).  DeLago teaches the hub (14) is used to securely engage the dilator within the sheath (col 4, ll 4-9) and the “hemostatic valve 15 is self-sealing, expanding to accommodate dilator 12, and then immediately resealing when dilator 12 is withdrawn.” (col 4, lines 50-53).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of White such that the dilator comprised a hub a proximal end thereof to permit a user to manipulate the dilator and secure the dilator to the sheath and such that the sheath comprised a hemostatic valve at the proximal end thereof to permit passage of the dilator while maintaining a sealed environment, as taught by DeLago.  


Regarding claims 6 and 28, the distal end of the shaft is shaped to allow for easier vessel selection (tapered shape capable of allowing for easier vessel selection – Fig 4).
Regarding claim 8, a majority of the shaft is stiff to allow support of the sheath as the sheath is advanced through the vasculature (Fig 4).
Regarding claim 11, White fails to disclose the claimed lengths of the stiffness sections.  However, White teaches the transition zone (or second stiffness section) no more than half the length of the dilator or no more than a quarter of the length of the dilator (col 1, ll 42-45).  Furthermore, the dilator is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the third stiffness section was greater than 15cm such that the third stiffness section started from approximately 15cm from a distal end of the sheath and extended beyond a distal end of the sheath depending on how the sheath is positioned about the dilator, since it has been held that where the general conditions of a claim are disclosed in the prior art (different lengths of stiffness sections and an overall length of the dilator being sized to reach the target vasculature from a femoral puncture – col 3, ln 50 – col 4, ln 15), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Alternatively, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the length of each claimed stiffness section and modifying the combination to have the claimed stiffness section lengths would not have adversely affected the function of the dilator.   

Regarding claim 19, the shaft has a softest section at the distal end (flexible distal section) and transitions to a stiffest section at the proximal end (stiff proximal section) (see annotated Fig 4 above; col 3, ll 15-29).
Regarding claim 21, the stiffness sections (Fig 4) have different material grades (evidenced by the flexibility of the distal section and the stiffness of the proximal section).
Regarding claims 22, 23, 31, and 32, the integrally connected tip of the dilator is atraumatic (tapered tip – Fig 4). 
	Regarding claim 35, White discloses the guide wire is an Amplatz extra stiff (AES) guidewire (col 3, ll 66-67).  The Examiner is taking Official Notice that it is old and well known in the art an Amplatz extra stiff (AES) guidewire is made of stainless steel.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guidewire of White to comprise stainless steel or nitinol wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, White teaches the guidewire is 0.035” diameter (col 3, ll 66-67) and fails to teach other sizes including a 0.038” diameter wire.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the guidewire was 0.038” diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art (a guidewire approximately the same diameter), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Alternatively, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
Regarding claim 36, White fails to disclose the claimed length of the sheath.  However, White teaches the sheath (31) is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the sheath was approximately 5cm – 120cm in length, since it has been held that where the general conditions of a claim are disclosed in the prior art (the sheath being sized to reach the target vasculature from a femoral puncture – col 3, ln 50 – col 4, ln 15), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Alternatively, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the length of the sheath and modifying the combination to have the claimed sheath length would not have adversely affected the function of the sheath assembly.   
	Regarding claims 41 and 42, the combination of White, Wang, and DeLago teaches each stiffness section consists of different blends of polymers and elastomers (White teaches the dilator consists of high density polypropylene and a relatively resiliently flexible EVA copolymer – col 3, ll 15-29 – with no other materials such as a reinforcing metal coil or braid).
Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (US 6,106,540), Wang (US 6,648,024) and DeLago (US 5,827,227), as applied to claim 1 above, further in view of Roussigne et al. (US 5,630,801, hereinafter “Roussigne”).  White teaches a sheath (31) is disposed over the dilator (20) and the dilator is configured to be removed from the sheath (col 3, ll 31-36; col 4, ll 12-15).  However, White references a generic sheath and fails to disclose the sheath has a uniform and consistent rigidity.  It is old and well known in the art for guiding sheaths to have uniform and consistent rigidity, as evidenced by Roussigne teaching a sheath in the form of a hollow cylindrical tube having "constant axial rigidity" (col 4, lines 27-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of White, Wang and DeLago such that the sheath had a uniform and consistent rigidity since such a sheath would have been readily available and commonly used in the art.

Claims 37-39 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 6,106,540, hereinafter “White”) in view of Wang (US 6,648,024, hereinafter “Wang”), DeLago (US 5,827,227, hereinafter “DeLago”), and Nool et al. (US 2002/0072712, hereinafter “Nool”).  Regarding claim 37, White discloses the invention substantially as claimed including a method of using a sheath assembly (Figs 6A-6C), the method comprising the steps of: 
	accessing a desired blood vessel and feeding a guide wire (32) into the desired blood vessel (col 3, ln 50 – col 4, ln 2);
	placing a dilator (20) that is generally coaxially disposed within a sheath (31) over the guide wire (col 4, ll 3-11), 
	advancing the guide wire, followed by the dilator, followed by the sheath through a vasculature to a specific point (col 4, ll 3-113); 
	removing the dilator when the specific point is reached (col 4, ll 12-15); and

	White discloses the dilator (20) has a shaft having a distal end and a proximal end, the shaft having a first stiffness section (flexible distal section), a second stiffness section (transition section), and third stiffness section (stiff proximal section) having different stiffness values (col 3, ll 15-29; see annotated Fig 4 below).    
[AltContent: textbox (Distal End)][AltContent: textbox (Proximal End)][AltContent: textbox (2nd stiffness section/transition)][AltContent: textbox (3rd stiffness section)][AltContent: textbox (1st stiffness section)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    168
    419
    media_image1.png
    Greyscale


	White teaches each stiffness section of the dilator has a particular length, stiffness, and different blend of materials (first stiffness section comprises a relatively resilient flexible EVA copolymer 23, second stiffness section comprises a blend of an outer EVA copolymer 23 and an inner relatively stiff core 21 of high density polypropylene, and the third stiffness section 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify White such that the stiffness sections were fused together and formed of blends of materials optimized to create the desired stiffness sections, as taught by Wang, and wherein (1) the first stiffness section is made from a blend of approximately 0-95% of a polypropylene impact copolymer and approximately 5-100% of high performance elastomer (i.e. mostly high performance elastomer or EVA copolymer;  White - col 3, ll 15-30), (2) the second stiffness section is made from a blend of approximately 0-95% of a polypropylene impact copolymer and approximately 5-100% of high performance elastomer (blend of EVA copolymer In re Aller, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  It is noted the claimed material blends are broad enough that each stiffness section contains the same percent range of each polymer.
Furthermore, White fails to disclose the claimed lengths of the stiffness sections.  However, White teaches the transition zone (or second stiffness section) is no more than half the length of the dilator or no more than a quarter of the length of the dilator (col 1, ll 42-45).  Furthermore, the dilator is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the first section was approximately 25-90 cm, the second section was approximately 1-70 cm, and the third section was approximately 1-70 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art (different lengths of stiffness sections and an overall length of the dilator being sized to reach the target vasculature from a femoral puncture – col 3, ln 50 – col 4, ln 15), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Alternatively, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 
	Furthermore, White fails to disclose a hub is located on the proximal end of the dilator shaft or the sheath includes a hemostatic valve.  DeLago discloses a similar device comprising a dilator shaft (12) configured to be advanced along a guide wire (11) and a sheath (13) disposed over the dilator (col 3, lines 50-56; Fig 1), wherein the dilator (12) comprised a hub located on the proximal end thereof and the sheath (13) comprises a hemostatic valve (15) (Fig 1).  DeLago teaches the hub (14) is used to securely engage the dilator within the sheath (col 4, ll 4-9) and the “hemostatic valve 15 is self-sealing, expanding to accommodate dilator 12, and then immediately resealing when dilator 12 is withdrawn.” (col 4, lines 50-53).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of White such that the dilator comprised a hub a proximal end thereof to permit a user to manipulate the dilator and secure the dilator to the sheath and such that the sheath comprised a hemostatic valve at the proximal end thereof to permit passage of the dilator while maintaining a sealed environment, as taught by DeLago.  
	Furthermore, White fails to disclose the step of accessing a desired blood vessel and feeding the guide wire into the desired blood vessel (¶0047) comprises using a needle to gain entry to the blood vessel.  Nool discloses an introducer and sheath assembly for introduction into the vasculature and teaches: 
“Vascular access may include a femoral approach, a brachial approach or a radial approach. A commonly adopted procedure for intravascular surgery through a femoral approach typically involves the following steps: (a) identifying the femoral artery and administrating local anesthetic to the patient; (b) inserting a needle into the femoral artery (or an appropriate peripheral blood vessel) and waiting for blood to flow out through the needle; (c) introducing a guidewire into the blood vessel through the needle and then removing the needle leaving the guidewire in place within the blood vessel; (d) tracking an arterial (percutaneous) sheath and dilator over the guidewire into the blood vessel, so that the distal end of the arterial sheath enters the vessel; (e) removing the dilator and the guidewire leaving the arterial sheath in place” (¶0007)


Regarding claims 38 and 39, White discloses the dilator is used to access vasculature from a femoral access point (col 3, ll 54-60), but fails to disclose the method comprises accessing vasculature beyond an aortic arch, accessing a lower extremity on a patient by extending downward from a femoral access point, or extending above the access point around an iliac arch of the patient and down the opposite leg.  The Examiner is taking Official Notice that it is old and well known in the art to use dilators to access vasculature beyond an aortic arch and to access a lower extremity downward from a femoral access point.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the dilator was used to access vasculature beyond an aortic arch or such that the dilator was used to access a lower extremity on a patient by extending downward from a femoral access point or extending above the access point around an iliac arch of the patient and down an opposite leg, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  (It is noted Applicant did not traverse the assertion of official notice in the response filed February 8, 2016 and thus the statement that it is old and well known in the art to use dilators in a lower extremity downward from a femoral access point is taken to be admitted prior art.)
	Regarding claim 43, the combination of White, Wang, DeLago and Nool teaches each stiffness section consists of different blends of polymers and elastomers (White teaches the .

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (US 6,106,540) in view of Wang (US 6,648,024), DeLago (US 5,827,227), and Nool (US 2002/0072712), as applied to claim 37 above, further in view of Roussigne et al. (US 5,630,801, hereinafter “Roussigne”).  White, Wang, DeLago, and Nool disclose the invention substantially as claimed, as shown above.  White teaches the sheath (31) is disposed over the dilator (20) and the dilator is configured to be removed from the sheath (col 3, ll 31-36; col 4, ll 12-15).  However, White references a generic sheath and fails to disclose the sheath has a uniform and consistent rigidity.  It is old and well known in the art for guiding sheaths to have uniform and consistent rigidity, as evidenced by Roussigne teaching a sheath in the form of a hollow cylindrical tube having "constant axial rigidity" (col 4, lines 27-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the sheath had a uniform and consistent rigidity since such a sheath would have been readily available and commonly used in the art.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues it would not be obvious to modify the combination of White (US 6,106,540), Wang (US 6,648,024) and DeLago (US 5,827,227) to have the claimed lengths of a first section having a length of 25-90cm, the second section having a length of 1-70 cm, and a third section having a length of 1-70 cm.  Applicant argues the determination of the claimed lengths of each section does not require routine skill and is not obvious.
Applicant argues the rejection does not define a result effective variable, but rather gives “a relative description of the lengths of the sections in White and would not give a person having ordinary skill in the art any indication how to determine the set lengths of the stiffness sections in the current application. It does not define a result-effective variable nor does it teach an optimum or workable length for the sections of the dilator in the current application.”  (Remarks page 12) The Examiner respectfully disagrees.  As noted in the rejection, White teaches the transition zone (or second stiffness section) is no more than half the length of the dilator or no more than a quarter of the length of the dilator (col 1, ll 42-45), thus recognizing the length of the stiffness section is a result effective variable.  Furthermore, the dilator is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15) and thus would have an overall length sufficient to reach from the femoral artery puncture, through the iliac artery and into the aorta, which it is obvious one of skill in the art would be able to determine a desired length based on the patient’s anatomy and desired target site within the vasculature.   The relative descriptions of the lengths of the stiffness sections in White in combination with an obvious overall length of the dilator sufficient to be inserted through a femoral artery and reach a target location within the aorta allows one of ordinary skill in the art to discover the optimum or workable ranges.
The Examiner maintains it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the first section was approximately 25-90 cm, the second section was approximately 1-70 cm, and the third section was approximately 1-70 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art (different lengths of stiffness sections and an overall length of the dilator being sized to reach the target vasculature from a femoral puncture – col 3, ln 50 – col 4, ln 15), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
On page 11 of the Remarks, Applicant states “While the stiffness of a section may be predictable based on the combination of materials used and the dimensions of the part the claim covers subject matter beyond what is normally predictable. As described in paragraph [0021] of the current specification trauma to the patients vasculature is reduced by adjusting the stiffness of each section, which allows the dilator to move through the vasculature more easily. Living arteries do not behave in a predictable way and determining the "optimum combination" of materials and dimensions to reduce trauma cannot be boiled down to a defined list and narrowed down by routine experimentation.”  The Examiner respectfully notes para [0021] fails to reference any criticality of the claimed lengths.  Rather, para [0021] generally references the “varying stiffnesses of the dilator” and a sheath with uniform rigidity.
[0021] Trauma caused by the access is reduced due to the varying stiffnesses of the dilator because the stiffnesses allow the dilator to move easier through the vasculature. When the dilator is removed from the sheath, the sheath retains a uniform rigidity which allows for placement of medical equipment at the distal end of the sheath.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the length of each claimed stiffness section and modifying the combination to have the claimed stiffness section lengths would not have adversely affected the function of the dilator, but rather allow the dilator to be sized for insertion through the femoral artery and into the aorta.   The Examiner notes the claimed length ranges are overly broad (25-70 cm, 1-70 cm and 1-70 cm) and the specification merely states the lengths are “preferred lengths” without any criticality or explanation of the chosen lengths (see para [0012, 0037, and 0042] of the published specification). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771